
	
		II
		112th CONGRESS
		2d Session
		S. 2408
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on lenses for digital
		  cameras with a focal length 55 mm or more but not over 300 mm.
	
	
		1.Lenses for digital cameras
			 with a focal length 55 mm or more but not over 300 mm
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Lenses for digital cameras with a focal length 55 mm or more
						but not over 300 mm inclusive, not exceeding 590 grams in weight (provided for
						in subheading 9002.11.90) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
